El Juez Pbesidente Señob Del Tobo
emitió la opinión del tribunal.
La denuncia, en lo pertinente, dice:
“El referido acusado Alvaro Walker, allí y entonces, de una ma-nera ilegal, voluntaria y maliciosamente, tenía en su poder materias o sustancias que unidas entre sí resultan un fuerte explosivo, con el fin de aterrorizar o causar daño a cualquier propiedad.”
En su parte primera se expresa que se formula por infrac-ción al artículo 12 de la Ley núm. 67 de 1934 (pág. 459).
El título de esa ley es como sigue: “Para reglamentar la-manufactura, posesión, almacenaje, transporte, venta o dona-ción de explosivos en Puerto Rico, definiendo los delitos, estableciendo penas, declarando una emergencia, y para otros-fines.”(Pág. 459.) Y la sección pertinente de la misma, que-es la 12, ordena:
*577“Artículo 12. — Posesión con la Intención de Hacer Daño. — Cas-tigos. — Cualquier persona que tenga en su poder dinamita u otro explosivo químico o sustancia con la intención, de usarlo para hacer daño corporal, de aterrorizar o asustar a cualquier persona, o de hacer daño o destruir cualquier propiedad, o de hacer daño a la misma en cualquier forma, podrá ser castigada, convicta que fuere, a pagar una multa de no menos de ciento cincuenta (150) dólares ni más de tres mil (3,000) dólares, o con cárcel y trabajos forzados por un término de no menos de seis meses ni más de cinco años.”
Se castiga, pues, la posesión — con la intención indicada— de dinamita u otro explosivo químico o substancia. Lo que introduce confusión es el uso de la palabra substancia que no se encuentra en ninguna otra parte de la ley.
Ésta por su artículo primero dice que se aplicará a la manufactura, posesión, almacenaje, transporte, venta o dona-ción de explosivos según se definen en el artículo segundo.
La definición del artículo segundo es:
” ‘Explosivo o explosivos’ comprenderá cualquier compuesto quí-mico o mezcla mecánica que contenga unidades oxidantes y combustibles u otros ingredientes en tales proporciones, cantidades o en tal' envoltura que al ser encendida por el fuego, por fricción, conmo-ción, percusión o detonador cualquier parte de dicho compuesto o mezcla, pueda causar una repentina reproducción de gases calientes en grado tan alto que las presiones gaseosas resultantes sean capaces de producir efectos destructores de vidas, de miembros, o de los objetos contiguos, pero los que no incluirán la gasolina, el petróleo, la nafta, trementina, bencina, nitrocelulosa coloidal en hojas, o en barras, o granos de no menos de un octavo de pulgada de diámetro, nitrocelulosa mojada y mi compuesto de almidón y nitro mojado (ivet nitro starch) que contenga un veinte por ciento o más de hu-medad o de ácido píerico mojado que esté mojado en o que contenga un diez por ciento o más de humedad. Los artículos manufactura-dos, tales como balas, (fixed ammunition) para armas pequeñas, petardos, mechas de seguridad, fósforos, etc., no se considerarán como explosivos cuando las unidades individuales contengan explo-sivos en cantidad tan limitada, de tal naturaleza, o en tal envoltura que no sea posible que puedan producir una explosión simultánea destructora de dichas unidades en perjuicio de vidas, miembros o propiedades.”
*578El artículo 3 se refiere al embalaje de explosivos y al almacenaje el 4.
Los artículos 5, 6 y 7 a los polvorines para guardar legal-mente los explosivos. El octavo a las licencias para alma-cenaje de explosivos. El noveno al transporte de explosivos. El décimo al registro de ventas o donaciones de explosivos y el undécimo al uso ilegal de explosivos.
Todos tratan, pues, exclusivamente de explosivos. Es en el duodécimo que se emplean las palabras “dinamita” que tiene una acepción especial y “sustancia” cuya acepción es general y que teniendo en cuenta el propósito y el alcance de la ley debe necesariamente circunscribirse a substancias de naturaleza explosiva.
¿Cuál fué la intención del legislador al usar el término sin determinación expresa? ¿Fué la de incluir un caso como -el que se imputa en la denuncia, esto es, la posesión con él fin de aterrorizar o causar daño de substancias que unidos formen el explosivo?
Es cierto que el uso del singular incluye el plural pero siempre tendría que tratarse de substancias explosivas, no pudiendo extenderse el significado a substancias que mezcla-das formen el explosivo. En la definición se babla de mezcla y por mezcla se entiende algo que está Fecho, no que esté por Facer.
Quizá la verdadera intención de la Legislatura fué la de incluir entre los punibles el beclio de la posesión con el dañado propósito indicado de sustancias que mezcladas entre sí pro-duzcan el explosivo, a fin de evitar que se eluda su prohibi-ción, lo que sé lograría fácilmente teniendo todos los ingre-dientes listos y dejando su mezcla para el último momento, pero si ello fué así, no llegó a expresar su pensamiento con aquella claridad y certeza que nuestras instituciones exigen para que una persona pueda ser castigada por la comisión de un delito.
Para que el Fecho imputado en la denuncia quedara com-prendido en la ley, ésta tendría que enmendarse de manera que *579dijera “dinamitan otro explosivo químico o substancia explo-siva o substancias que mezcladas formen un explosivo”, o algo semejante.
Siendo ése el caso, debió prosperar la excepción peren-toria de no constituir delito público los becbos denunciados formulada por el acusado, habiéndose cometido por la corte en tal virtud el primero de los errores señalados al declarar sin lugar dicba excepción. .

Debe, en su consecuencia, prosperar él recurso, revocán-dose la sentencia apelada y absolviéndose al acusado, sin que sea necesario considerar y resolver el otro señalamiento de error.

El Juez Asociado Sr. Wolf está conforme con el resultado.*